 1

 2                                                                    fILtD sOUI HERN DIVIS!pN
                                                                     CLERK, U.S. DISTRICT COURT'

 3
                                                                          MAR 2 ~ 2019
4
                                                                        ~L DISTRICT OF CALIFORNIA
5                                                                                         DEPUTY

6

 7
8                               UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   ) Case No. 5:i8-CR-ooi65-JGB-i
11                        Plaintiff,             )
12                        v.                     ) ORDER OF DETENTION AFTER
                                                   HEARING [Fed. R. Crim. P. 32.1(a)(6);i8
i3   RANDY JOHNSON CLAYTON,                      ) U.S.C. § 3i43(a)]
i4                        Defendant.             )

i5
i6

i~          The defendant having been arrested in this District pursuant to a warrant issued

18   by the United States District Court for the Central District of California for alleged

i9   violations of the terms and conditions of his supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of

21   Criminal Procedure 32.~(a)(6) and i8 U.S.C. § 3i43(a),

22          The Court finds that:

23      A. (X) The defendant has not met his burden of establishing by clear and

24          convincing evidence that he is not likely to flee if released under 18 U.S.C. §

25         3142(b) or (c). This finding is based on:

26          Unknown personal background; lack ofverified bail resources; history ofnon-

27
                                                  i
 i         compliance with supervision; the instant allegations including criminal
 2         conduct;failure to notify PSA ofchange in ofresidence within ~2 hours.

3          and

4       B. (X)The defendant has not met his burden of establishing by clear and

5          convincing evidence that he is not likely to pose a danger to the safety of any
6          other person or the community if released under i8 U.S.C. § 3142(b) or (c). This

 7         finding is based on:
8          Instant allegations including criminal conduct; evidence ofrecent illicit drug

9          use;failures to appear suggest lack ofamenability to supervision.
io         IT THEREFORE IS ORDERED that the defendant be detained pending further
it   revocation proceedings.
12

13   Dated:            ~~19                                           ~~1.~~~~
                                                        NORABL UTUMN D. SPAETH
i4                                                   United States Magistrate Judge
i5
16
1~
i8
i9
20
21

22

23
24
25
26
27

                                                2
